Shea, J.,
with whom Covello, J., joins, dissenting. As I understand the majority opinion, it recognizes that the protection of property values is a legitimate objective of zoning regulations under the enabling act, but concludes, nevertheless, that a minimum floor area requirement that bars the construction of a house with at least 1026 square feet in a two acre zone bears no rational relationship to that purpose. I disagree with that conclusion and fail to understand how this court in performing its appellate function can draw such a factual inference, especially after conceding that “we are bound by the trial court’s conclusion that the expert testimony of [the plaintiffs’ witness] was ‘unconvincing.’ ” In the face of the conclusion of the trial court, as stated in the memorandum of decision, that the plaintiffs “failed to carry their burden of proof that regulation by zoning authorities of minimum floor area without reference to occupancy does not have a rational basis in conserving the values of buildings,” the position taken by the majority that there is no reasonable relationship between floor area requirements and the conservation of property values seems to be an exer*308cise in appellate factfinding upon a subject where, to say the least, reasonable differences of opinion exist.
To invalidate the East Hampton zoning requirement of 1300 square feet of floor area in a two acre zone as having no rational relationship to the purpose of protecting property values, as specified in General Statutes § 8-2, requires a conclusion that the town could not reasonably have believed that the establishment of such a minimum would protect the value of other properties in the area or promote the “general welfare,” another zoning objective included in § 8-2. The majority opinion acknowledges the principle that “[ejvery intendment is to be made in favor of the validity of [an] ordinance and it is the duty of the court to sustain the ordinance unless its invalidity is established beyond a reasonable doubt.” Connecticut Theatrical Corporation v. New Britain, 147 Conn. 546, 553, 163 A.2d 548 (1960). It concludes, nevertheless, that this presumption of validity has been overcome, despite its concession that the trial court was not bound to believe the only evidence offered on this issue, upon which the plaintiffs unquestionably had the burden of proof.
This court has frequently declared that “[o]ne of the main purposes of zoning is the maintenance of property values.” Karen v. East Haddam, 146 Conn. 720, 729, 155 A.2d 921 (1959); Libby v. Board of Zoning Appeals, 143 Conn. 46, 53, 118 A.2d 894 (1955); Abbadessa v. Board of Zoning Appeals, 134 Conn. 28, 34, 54 A.2d 675 (1947). We have also recognized that such unconventional housing as a mobile home “could have a serious detrimental effect upon surrounding property.” Karen v. East Haddam, supra, 731; Beerwort v. Zoning Board of Appeals, 144 Conn. 731, 735, 137 A.2d 756 (1958). We have referred to aesthetic considerations as a significant factor in justifying land use regulations under the broad aegis of promoting the general welfare. Figarsky v. Historic District Commission, *309171 Conn. 198, 207-10, 368 A.2d 163 (1976); Murphy, Inc. v. Westport, 131 Conn. 292, 300, 40 A.2d 177 (1944); State v. Kievman, 116 Conn. 458, 465, 165 A. 601 (1933).
There is obviously a direct relationship between the appearance of the neighborhood in which property is situated and the value of that property, because most people will pay more for what pleases them visually. The majority opinion does not challenge that fact of economic life. The issue then becomes whether the town of East Hampton could reasonably have entertained the view that the location in a two acre zone of houses substantially smaller1 in size than a minimum floor area specification of 1300 square feet would probably have a significant effect upon the value of surrounding properties, which presumably comply with that requirement. Some well respected authorities have confirmed that such a depreciating effect is likely to occur. Chief Justice Vanderbilt of the New Jersey Supreme Court expressed this view: “The size of the dwellings in any community inevitably affects the character of the community and does much to determine whether or not it is a desirable place in which to live. . . . Without some such restrictions there is always the danger that after some homes have been erected giving a character to a neighborhood others might follow which would fail to live up to the standards thus voluntarily set.” Lionshead Lake, Inc. v. Township of Wayne, 10 N. J. 165, 174-75, 89 A.2d 693 (1952), appeal dismissed, 344 U.S. 919, 73 S. Ct. 386, 97 L. Ed. 708 (1953). Minimum dwelling size requirements, like those relating to *310architectural conformity, have often been imposed on lot purchasers by private developers in the belief that such restrictions will enhance the value of the entire subdivision. A casual perusal of real estate advertisements in a newspaper, many of which contain references to “executive area,” demonstrates the importance of the size and quality of houses in the neighborhood as affecting the probable selling price of a dwelling located in such an area. Whether in fact smaller may be better or housing uniformity may have undesirable social consequences, it is not unreasonable to entertain the view that in the marketplace the location of significantly undersized houses in a neighborhood of uniformly larger houses is likely to reduce the price these conforming properties will bring. Thus, there is a reasonable basis for the town to have relied upon in enacting its minimum floor area requirement in order to protect property values.
I must also express my disagreement with the position taken by the majority that, because the minimum floor area requirement is not applicable throughout the town but varies from 1300 square feet in one and two acre zones to 1100 square feet in other zones permitting smaller lots, it is not reasonably related to any legitimate zoning purpose. If a minimum floor area requirement of 1300 square feet is valid in a zone where only larger lots are permitted, it is wholly illogical to hold that it may not be reduced in zones where lot sizes are smaller. Intelligent use of limited land resources would demand that larger houses be located on the larger lots within a town “to prevent the overcrowding of land,” as § 8-2 specifies, and to provide more adequate space for the larger families that are likely to occupy them. Smaller houses, correspondingly, should be permitted in zones where lots are smaller.
The references in the opinion to a “regulation without reference to occupancy” or “nonoccupancy based *311minimum floor area requirement” create an illusion that it would be practical to establish a floor area requirement keyed to the number of persons who may occupy a dwelling. Since almost every house outlasts its original occupants, it is difficult to conceive how such an occupancy based requirement could be effectively implemented in view of the commendable reluctance of officials in this country to intrude into such personal matters as family size.
Although I believe there is a sufficiently rational relationship between the minimum floor area requirement of the East Hampton zoning regulation and the objective of the enabling act, § 8-2, to conserve the value of buildings, undoubtedly this and other zoning restrictions, such as minimum lot area requirements, have contributed toward the stratification of communities and residential areas in this state according to wealth. Some of the discussion in the majority opinion concerning “affordable housing” seems to stem from this concern, although I do not really understand its relevance to the ground of the decision that there is no rational relationship between the floor area requirement and the conservation of property values. The seriousness of the problem of “affordable housing” in this state, of course, cannot be ignored, but it is evident that the judiciary lacks the resources to deal with a social problem of this nature and that only an appropriate legislative response can provide an adequate solution. The decrease in cost that the majority has achieved for the plaintiffs by reducing the total cost of their house and land from about $109,000 needed to satisfy the 1300 square foot floor area requirement to $99,000 for the 1026 square foot structure proposed, about 10 percent less, is not likely to have any significant impact upon the affordability of housing. Hopefully, the majority’s striking down of the East Hampton provision at issue and the resulting implications for other communities *312will generate some legislative attention to this intricate social problem, with which this court can cope only ineffectively. Nevertheless, I cannot agree with the legal ground upon which the majority decision is based and, accordingly, I dissent.

 The house the plaintiffs propose to build would have a floor area of 1026 square feet. The requirement of the zoning regulation for 1300 square feet represents an increase of 26.7 percent in floor area. The attendant increase in the cost of the house to make it conform to the zoning requirement would be about $10,000, according to the testimony, or 24.3 percent. These differences may fairly be characterized as “substantial.”